Citation Nr: 0009597	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-04 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a left knee 
disorder.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1995 to 
July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for bilateral pes planus and a bilateral knee 
disorder.  

The issue of entitlement to a right knee disorder will be 
addressed in the Remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran's bilateral pes planus preexisted service, 
and was not aggravated by his military service.  

2.  The veteran has not presented competent medical evidence 
that his current left knee tendonitis was incurred in service 
or related to an injury in service.  

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims of service connection for bilateral pes planus and a 
left knee disorder are plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of service 
connection for bilateral pes planus and a left knee disorder.  
38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reveal that, in a medical pre-
screening form completed in September 1995, the veteran 
related that he had not experienced any impairment in the use 
of his arms, legs, or feet.  Upon his service entrance 
examination in September 1995, it was reported that he had 
pes planus.  He was seen in May 1996, for complaints of 
difficulty with his right knee giving out on him.  Clinical 
evaluation indicated that there was positive edema in the 
right knee, and a full range of motion, with discomfort.  
There was tenderness to palpation at the right lateral joint 
line.  The McMurray test elicited pain.  The diagnostic 
impression was right lateral collateral ligament strain.  In 
July 1996, the veteran reported that he had twisted his right 
knee while playing basketball, and hurt his left knee jumping 
off something.  It was noted that he had symptomatic 
bilateral pes planus.  

The veteran was seen again in August 1996, for complaints of 
bilateral knee and foot pain for the past two months.  It was 
noted that he had flat feet and wore arch supports.  However, 
his feet continued to hurt when he walked, stood, and 
marched.  He had pain under his kneecaps after running.  
Clinical evaluation was essentially negative.  The assessment 
was probable pronator syndrome.  He was referred to podiatry 
and physical therapy.  He was seen in October 1996, and was 
noted to have presented with complaints of painful feet and 
knees, which increased with activity.  He remarked that he 
had experienced no pain prior to enlistment.  Clinical 
evaluation of the feet revealed that there was tenderness to 
palpation over the medial band of the plantar fascia.  The 
knees revealed tenderness to palpation over both patellae.  
The assessment was bilateral plantar fasciitis.  In a 
subsequent record, dated in December 1996, it was noted that 
the veteran had bilateral pes planus, and bilateral plantar 
fasciitis, possibly secondary to bilateral knee injuries.  

The veteran was seen again in January 1997.  It was noted 
that he had a history of chronic bilateral anterior knee 
pain.  He was not able to run, sit, or stand for prolonged 
periods of time.  X-rays were negative, and his gait was 
normal.  Clinical evaluation revealed mild bilateral pes 
planus with genu valgum.  The knees demonstrated mild medial 
patellar hypermobility and positive patellar grind.  There 
was no joint line tenderness.  A record dated in February 
1997 indicated that the veteran's pes planus was symptomatic 
and non-responsive to conservative treatment.  It was 
recommended that he be referred for Medical Board 
proceedings.  

The veteran was examined in conjunction with the Medical 
Evaluation Board Proceedings in April 1997.  In a Report of 
Medical History, he related that he was in good health, and 
that he just had flat feet.  He also noted that he had 
experienced a "trick" or locked knee.  Upon examination, it 
was noted that the veteran's main complaints were a painful 
right knee, which he had injured playing basketball; and 
symptomatic bilateral pes planus.  Physical examination 
revealed that there was moderate effusion over the right 
knee, as well as tenderness.  There was no gross instability.  
The left knee exhibited crepitus throughout the range of 
motion, which was non-painful.  The feet were negative for 
tenderness along the plantar fasciae and the heels.  Muscle 
strength was 5/5 in all four quadrants.  A rigid, severe pes 
planus deformity of both feet was indicated.  There was also 
a positive calcaneal valgus deformity of both feet.  There 
was no increase in arch height of either foot with 
dorsiflexion of the hallux.  X-rays of the feet revealed a 
significant decrease in the calcaneal inclination angle, and 
a significant increase in the talar declination angle.  There 
was severe abduction of the forefoot on weight-bearing.  X-
rays of the knees were normal.  There were no other 
abnormalities.  The diagnoses were internal derangement, 
probable meniscal tear of the right knee, and bilateral pes 
planus.  

The Medical Board found that the veteran would not be able to 
wear military-type boots, or to perform weight-bearing 
activities without a significant increase in his bilateral 
foot pain.  Therefore, it was determined that his prognosis 
for resuming the normal military duties required for 
continued service was poor.  A discharge was recommended.  It 
was noted, in boxes checked on the Medical Evaluation Board 
Proceedings form, that the pes planus deformity of the feet, 
and the internal derangement of the right knee, did not exist 
prior to service, and were not permanently aggravated by 
service.  The Medical Board recommended referral of the 
matter to a Physical Evaluation Board.

A report of Physical Evaluation Board (PEB) Proceedings, 
completed in May 1997, concluded that the veteran's bilateral 
pes planus deformity had existed prior to service, was 
considered to be a congenital condition, and had not been 
aggravated by service.  The PEB noted that his right knee 
pain, due to internal derangement and probable medial 
meniscal tear, had been incurred in service in the line of 
duty.

Upon VA general medical examination in September 1997, the 
veteran related that he had a history of problems with his 
feet which began in the military.  At the examination, he 
complained of pain in his arches, especially with ambulation.  
Arch supports seemed to improve the condition significantly.  
Clinical evaluation of the feet revealed that the peripheral 
pulses were equal, bilaterally.  There was no cyanosis, 
clubbing, or edema.  The soles of the feet exhibited some 
tenderness, particularly in the arches.  The assessment was 
plantar fasciitis.  

At a VA joints examination in September 1997, the veteran 
related that began to have bilateral knee pain in June 1996, 
and that the pain was parapatellar in nature.  He had 
completed a course of physical therapy, with only limited 
relief.  Currently, he had pain daily, but no swelling.  He 
said he had also begun to experience bilateral foot pain in 
September 1996.  He was told that he had flat feet, but did 
not recall having the condition prior to service.  He related 
that he was given orthotics for his boots, but that increased 
the pain in his feet.  At present, he was wearing sneakers, 
and did not have any pain.  

Clinical evaluation revealed that there were very prominent 
bony landmarks in the knees, with a large prominent tendon 
bilaterally.  There was pain in the parapatellar region on 
both the medial and lateral sides, as well as in the patellar 
tendons.  Range of motion was from 0 degrees to 135 degrees.  
The examiner noted that the anterior cruciate, medial 
cruciate, posterior cruciate, and lateral cruciate ligaments 
were all completely intact.  There was no effusion, and only 
mild crepitus.  There was no atrophy, and both lower 
extremities were neurovascularly intact.  Clinical evaluation 
of the feet showed bilateral heel valgus with flat feet.  
There was no evidence of ulcers, and there was good range of 
motion of the arches, the distal feet, and the toe joints, 
without pain.  

X-rays of the knees showed well-preserved joint spaces, with 
no evidence of degenerative changes.  X-rays of the feet 
showed decreased arches and well-preserved joint spaces.  
There was no evidence of degenerative joint disease.  The 
diagnoses were:  bilateral knee pain and bilateral pes 
planus.  The examiner commented that the veteran's knee pain 
was consistent with tendonitis, not degenerative joint 
disease.  He recommended physical therapy to increase the 
veteran's quadriceps strength.  He also commented that the 
veteran had always had a degree of flat feet, and that his 
symptoms had increased while in service.  However, since the 
veteran was no longer involved in physical training and long 
marches, the examiner concluded that his symptoms would 
subside.  He recommended conservative treatment with properly 
fitted orthotics, and nonsteroidal medication.  

At a personal hearing before the undersigned Member of the 
Board at the RO in January 2000, the veteran testified that 
he knew he had flat feet prior to his entrance in service.  
He remarked that, in service, he was seen numerous times for 
complaints of foot pain.  He was unable to run, walk, or 
stand for long periods of time in the military boots.  He was 
given arch supports; however, they were not effective.  Since 
he had been discharged, he had been wearing sneakers, and 
this helped to alleviate the pain.  He stated that he had not 
sought any medical treatment for his feet after service.  He 
recalled that, in service, he had injured his right knee 
while playing basketball and injured his left knee when he 
jumped out of a 5-ton dump truck.  He stated that he saw a 
private doctor about his right knee and he was told that 
there was fluid build-up in the knee.  He had not sought 
treatment for any problems with his left knee.  



II.  Analysis

The threshold question in this case must be whether the 
veteran has presented well-grounded claims.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claims must fail and there is no 
further duty to assist in their development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld an earlier decision of the United States Court of 
Appeals for Veterans Claims which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See also Morton v. West, 12 Vet.App. 477, 480 (1999) (noting 
that the Federal Circuit, in Epps v. Gober, supra, "rejected 
the appellant's argument that the Secretary's duty to assist 
is not conditional upon the submission of a well-grounded 
claim").  See also Schroeder v. West, 12 Vet.App. 184 (1999) 
(en banc order).  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet.App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Heuer v. Brown, 
7 Vet. App. 379 (1995); Magana v. Brown, 7 Vet.App. 224 
(1994); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in, or aggravated 
by, active military service or active duty for training.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  To establish a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  See also Rose v. West, 11 Vet.App. 169 
(1998); Savage v. Gober, 10 Vet.App. 488, 495-98 (1997).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

A.  Bilateral Pes Planus

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder preexisted service and that it underwent 
an increase in severity during service, it will be presumed 
that the disorder was aggravated by service, unless there is 
a specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999); Paulson v. Brown, 
7 Vet.App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b) (1999).  See 
Falzone v. Brown, 8 Vet.App. 398, 402 (1995) (holding that 
the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service); Akins v. Derwinski, 1 Vet.App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  See Hunt v. Derwinski, 1 Vet.App. 
292, 295 (1991), Browder v. Brown, 5 Vet.App. 268, 271 
(1993).  See also Daniels v. Gober, 10 Vet.App. 474, 479 
(1997).  

The governing regulation provides, in pertinent part:  

(a)  General.  A preexisting injury or disease 
will be considered to have been aggravated by 
active military, naval, or air service, where 
there is an increase in disability during such 
service, unless there is a specific finding that 
the increase in disability is due to the natural 
progress of the disease.

(b)  Wartime service; peacetime service after 
December 31, 1946.  Clear and unmistakable 
evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the 
preservice disability underwent an increase in 
severity during service.  This includes medical 
facts and principles which may be considered to 
determine whether the increase is due to the 
natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent 
no increase in severity during service on the 
basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, 
during and subsequent to service.

(1) The usual effects of medical and surgical 
treatment in service, having the effect of 
ameliorating disease or other conditions 
incurred before enlistment, including 
postoperative scars, absent or poorly 
functioning parts or organs, will not be 
considered service connected unless the 
disease or injury is otherwise aggravated by 
service.

(2) Due regard will be given the places, 
types, and circumstances of service and 
particular consideration will be accorded 
combat duty and other hardships of service.  
The development of symptomatic manifestations 
of a preexisting disease or injury during or 
proximately following action with the enemy or 
following a status as a prisoner of war will 
establish aggravation of a disability.

38 C.F.R. § 3.306 (1999).

With respect to the veteran's claim for bilateral pes planus, 
we are cognizant that the Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet.App. 345, 348 (1998).  The Board notes 
that a higher court has clarified the Miller decision by 
noting that "[n]othing in the court's opinion suggests that 
without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, ___ F.3d. ___, No. 99-7057, slip op. 
at 8 (Fed. Cir. Feb. 17, 2000).

In the Report of Medical Examination associated with the 
veteran's enlistment physical in September 1995, it was noted 
that he had bilateral pes planus.  Although it was noted in 
conjunction with the Medical Board proceedings in April 1997 
that the veteran's pes planus did not exist prior to service, 
the previous Report of Medical Examination clearly states 
otherwise.  In addition, the final report of the Physical 
Evaluation Board, completed in May 1997, concluded that his 
pes planus existed prior to service, which is consistent with 
his testimony at the Travel Board hearing.  Thus, the Board 
finds the presumption of soundness has been rebutted by the 
contemporaneous clinical evidence and history recorded in 
service, and that the veteran's pes planus existed prior to 
service.  In light of the conclusion that the presumption of 
soundness is rebutted, the next question becomes whether the 
veteran's pes planus worsened, or became aggravated, during 
service.  As noted above, there must be a showing that the 
veteran's underlying condition, as contrasted to the 
symptoms, increased in severity.  

Following a review of the evidence, the Board is of the 
opinion that the veteran's pes planus was not aggravated by 
service.  In reaching this conclusion, we note that he was 
treated on several occasions for pain in the arches of both 
feet.  Examination and X-rays showed a severe pes planus 
deformity in both feet.  He was instructed to use arch 
supports.  However, conservative treatment proved 
ineffective, and a Medical Board proceeding concluded that 
the disorder prevented the veteran from adequately performing 
his military duties, referring him to a Physical Evaluation 
Board for disposition.  Following the PEB proceedings, he was 
discharged.

Further review of the evidence indicates that, upon VA 
examination in September 1997, the examiner concluded that, 
although the veteran's foot pain had increased in service, 
his symptoms had subsided since he no longer had to do heavy 
marching or physical training.  Furthermore, the veteran 
testified that he had not require regular medical treatment 
for his feet after service.  Therefore, we find a lack of 
medical evidence indicating that the veteran's pre-service 
pes planus permanently worsened as a result of service.  
There has been no medical opinion or other competent evidence 
submitted reflecting that the underlying pes planus disorder, 
as contrasted to the symptoms, worsened.  See Gahman v. West, 
12 Vet.App. 406 (1999), to the effect that the presumption of 
aggravation does not apply where the pre-service disorder did 
not increase in severity during service.  As discussed above, 
the mere fact that flare-ups occurred during arduous military 
activities does not mean that the underlying, pre-existing 
disorder, underwent permanent aggravation.  Therefore, 
service connection for bilateral pes planus must be denied.  

B.  Left Knee Disorder

Based upon a review of the evidence, the Board concludes that 
the veteran's claim for service connection for a left knee 
disorder is also not well grounded.  Service medical records 
indicate that the veteran was seen on several occasions for 
complaints of left knee pain.  Upon separation examination in 
April 1997, non-painful crepitus throughout the range of 
motion was noted.  There was no effusion or instability.  X-
rays were normal.  Then, upon VA examination in September 
1997, the veteran was diagnosed with tendonitis in the left 
knee; there was no degenerative joint disease.  In addition, 
at a personal hearing in January 2000, he testified that he 
had not sought any medical treatment for his left knee.

We acknowledge the veteran's contention that his current left 
knee disorder is related to the knee discomfort which he 
experienced in service.  However, as the Court noted in 
McManaway v. West, 13 Vet.App. 60, 66 (1999), even though the 
veteran had asserted continuity of symptomatology for a knee 
disorder since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition, and the veteran has not 
submitted any such evidence."  Similarly, here, the veteran 
has not submitted medical-nexus evidence to link in-service 
knee pain with present knee disability.

Accordingly, the Board finds that the veteran has not 
presented any medical evidence to show that the currently 
diagnosed tendonitis manifested in service, or was causally 
related to the injury he sustained in service.  Therefore, 
the Board concludes that service connection for a left knee 
disorder must be denied.  

C.  Conclusion

With all due respect for the veteran's assertions that his 
bilateral pes planus was aggravated by service, and that he 
currently has a left knee disorder that is related to his 
military service, the Board notes that the record does not 
indicate that he has any professional medical expertise.  See 
King, supra.  Therefore, the veteran's assertions of medical 
causation, sincere though they may be, are not probative, 
because lay persons are not competent to offer medical 
opinions.  See Bostain v. West, 11 Vet.App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu, Moray, Grottveit, supra.  Thus, lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded.

The Board concludes, therefore, that the veteran has not met 
the initial burden of presenting evidence of a well-grounded 
claims for service connection for bilateral pes planus and a 
left knee disorder.  See Epps v. Brown, supra.  In absence of 
well-grounded claims, there is no question of fact or law 
over which the Board has jurisdiction.  Boeck v. Brown, 6 
Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 (1994).  
Accordingly, the veteran's claims are denied.  


ORDER

Service connection for bilateral pes planus and a left knee 
disorder is denied.  


REMAND

With regard to the veteran's right knee disorder, we note 
that, if a claimant's application for benefits is incomplete, 
VA shall notify the claimant of the evidence necessary to 
complete the application.  See 38 U.S.C.A. § 5103(a) (West 
1991).  An application is incomplete if VA is put on notice 
of the likely existence of competent medical evidence that 
would, if true, be relevant to, indeed, necessary for, a full 
and fair adjudication of an appellant's claim.  See Robinette 
v. Brown, 8 Vet.App. 69, 77 (1995).  

As noted in the factual background above, the veteran 
testified, at a Travel Board hearing before the undersigned 
in January 2000, that he had received treatment on several 
occasions for his right knee from a private doctor by whom 
his sister is (or was) employed.  Since the veteran had not 
reported this to the RO prior to his hearing, the RO was not 
able to obtain those records.  The Board is of the opinion 
that, given the veteran's service medical history, and the 
proximity of the claimed medical treatment for his right knee 
to separation, the treatment records described by the 
veteran, if they do in fact exist, would be relevant and 
necessary for a full and fair adjudication of his claim as to 
the right knee.  Thus, an attempt should be made to obtain 
them before a final decision is rendered on this aspect of 
the veteran's claim.

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should obtain the name(s) and 
address(es) of all medical care providers (VA 
or non-VA), if any, who have provided treatment 
for the veteran's right knee disorder since his 
separation from service.  The RO should request 
that the veteran furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA source 
identified.  In particular, the RO should 
attempt to obtain treatment records from the 
physician to which the veteran referred at his 
personal hearing in January 2000, as well as 
any other identified medical records, not 
already on file, and incorporate them into the 
claims folder.  

2.  After any outstanding medical records are 
associated with the claims folder, the RO 
should readjudicate the veteran's claim for 
service connection for a right knee disorder.  
If the decision remains adverse to the veteran, 
he should be furnished with a Supplemental 
Statement of the Case and afforded a reasonable 
opportunity to respond.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration if 
appropriate.  The veteran need take no action until he is 
informed.  However, he is advised that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

